Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 1 of 31




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:14-cv-02887 JLK

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA
   on their own behalf and on behalf of all others similarly situated,

          Plaintiffs,


   v.

   THE GEO GROUP, INC.,

          Defendant.


        PLAINTIFFS’ MOTION TO COMPEL RULE 30(b)(6) DEPOSITION AND
                    INSPECTION WITH VIDEO RECORDING
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 2 of 31




                                                   TABLE OF CONTENTS

   PRELIMINARY STATEMENT ......................................................................................... 1

   FACTUAL AND PROCEDURAL HISTORY ................................................................... 2

      I.      Pre-Class-Certification Discovery and Discovery Pending the Tenth Circuit’s
              Ruling on GEO’s Rule 23(f) Appeal of Class Certification..................................... 2

      II. GEO Refuses to Produce a Rule 30(b)(6) Witness In Merits Discovery. ................ 6

      III. GEO Refuses to Permit Video Recording of the Aurora Inspection........................ 7

      IV. D. COLO. L. Civ. R. 7.1(a) Statement. .................................................................... 9

   ARGUMENT..................................................................................................................... 10

      I.      GEO Must Designate a Witness or Witnesses in Response to Plaintiffs’ Third
              Amended Rule 30(b)(6) Notice. ............................................................................. 10

           A. Rule 30(b)(6) Does Not Limit Plaintiffs to One Deposition of GEO. ................. 10

           B. GEO is Estopped from Withholding 30(b)(6) Testimony in Classwide Merits
           Discovery. .................................................................................................................. 12

              i. GEO’s Current Position is Inconsistent with its Prior Agreements. ................ 13

              ii. GEO Represented to the Court that the Prior Rule 30(b)(6) Depositions Were
              Limited to Class Certification and the Court Adopted this Position. ..................... 14

              iii. GEO’s Inconsistent Position Prejudices Plaintiffs. .......................................... 15

           C. Plaintiffs Should Be Reimbursed for Attorneys’ Fees and Costs Because GEO’s
           Position is Patently Inconsistent with its Prior Behavior. .......................................... 18

      II. The Importance of a Videotaped Site Inspection Outweighs the Burden to GEO. 19

           A. Courts Balance the Burden of Complying with a Discovery Request Against the
           Benefit to the Requesting Party.................................................................................. 19

           B. A Videotaped Inspection is Key to Plaintiffs’ Ability to Prove their Claims. .... 20

           C. GEO’s Privacy and Security Concerns Are Manageable. ................................... 21

   CONCLUSION ................................................................................................................. 23




                                                                      ii
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 3 of 31




                                             TABLE OF AUTHORITIES

   CASES                                                                                                            PAGE(S)

   Am. Civil Liberties Union v. Dep't of Def.,
    No. 04 Civ. 4151, 389 F. Supp. 2d 547 (S.D.N.Y. Sept. 29, 2005) .............................. 22

   Bestop, Inc. v. Tuffy Sec. Prods., Inc.,
     No. 13 Civ. 10759, 2015 WL 5025892 (E.D. Mich. June 23, 2015)............................. 11

   Carmody v. Mikesell,
     No. 16 Civ. 2603, 2017 WL 5191802 (D. Colo. Nov. 9, 2017) .................................... 19

   Centennial Archaeology, Inc. v. AECOM, Inc.,
     688 F.3d 673 (10th Cir. 2012) ....................................................................................... 18

   Cuin v. Adams Cty. Bd. of Cty. Comm’rs,
     2011 WL 3236088 (D. Colo. July 28, 2011) ........................................................... 14, 17

   Dang by & through Dang v. Eslinger,
    No. 14 Civ. 37, 2015 WL 13655675 (M.D. Fla. Jan. 20, 2015) ........................ 21, 22, 23

   E.E.O.C. v. BNSF Ry. Co.,
     No. 12 Civ. 2634, 2014 WL 172141 (D. Kan. Jan. 15, 2014) ....................................... 19

   Foreclose Mgmt. Co. v. Asset Mgmt. Holdings, LLC,
     No. 07 Civ. 2388, 2008 WL 3895474 (D. Kan. Aug. 21, 2008) ................................... 11

   Green Const. Co. v. Kan. Power & Light Co.,
     No. 87 Civ. 2070, 1988 WL 360149 (D. Kan. Dec. 29, 1988) ...................................... 20

   Johnson v. Lindon City Corp.,
     405 F.3d 1065 (10th Cir. 2005) ............................................................................... 12, 14

   Lewis v. Lewis,
     189 P.3d 1134 (Colo. 2008) ........................................................................................... 15

   Lujan v. Exide Techs.,
     No. 10 Civ. 4023, 2011 WL 1594952 (D. Kan. Apr. 27, 2011) .................................... 19

   New Hampshire v. Maine,
     532 U.S. 742 (2001) ....................................................................................................... 12

   Nourse v. Cty. of Jefferson,
     No. 17 Civ. 807, 2018 WL 6444226 (N.D.N.Y. Dec. 10, 2018) ............................. 21, 22



                                                                 iii
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 4 of 31




   Roadway Exp., Inc. v. Piper,
     447 U.S. 752 (1980) ....................................................................................................... 18

   Russo v. Ballard Med. Prods.,
     No. 05 Civ. 59, 2006 WL 2345868 (D. Utah Aug. 10, 2006) ....................................... 17

   S.M. v. Bloomfield Sch. Dist.,
     No. 16 Civ. 823, 2017 WL 3159166 (D.N.M. Jun. 12, 2017) ................................. 15, 17

   Starlight Int’l Inc. v. Herlihy,
     No. 97 Civ. 2329, 186 F.R.D. 626 (D. Kan. Jun. 3, 1999) ............................................ 10

   Welzel v. Bernstein,
    No. 03 Civ. 1887, 233 F.R.D. 185 (D.D.C. Dec. 30, 2005) .......................................... 19

   Wilson v. Wal-Mart Stores, Inc.,
    No. 15 Civ. 1791, 2016 WL 526225 (D. Nev. Feb. 9, 2016) ........................................ 19

   STATUTES

   18 U.S.C. § 1589 ......................................................................................................... 15, 21

   RULES

   Fed. R. Civ. P. 26(b)(2)(C) ................................................................................................ 11

   Fed. R. Civ. P. 30........................................................................................................ passim

   Fed. R. Civ. P. 34(a)(2) ..................................................................................................... 19

   Fed. R. Civ. P. 37..................................................................................................... 1, 18, 27

   L.R. 7 ................................................................................................................................. 27

   L.R. 37.1 .............................................................................................................................. 1




                                                                       iv
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 5 of 31




                                PRELIMINARY STATEMENT

          Pursuant to Federal Rule of Civil Procedure 37 and D. Colo. Civ. L.R. 37.1,

   Plaintiffs, on behalf of the certified Plaintiff Class (collectively “Plaintiffs”), hereby

   respectfully move (i) to compel the GEO Group, Inc. (“GEO”) to designate a witness or

   witnesses pursuant to Federal Rule of Civil Procedure 30(b)(6); and (ii) to permit video

   recording of Plaintiffs’ requested inspection of the Aurora, Colorado detention facility

   (“Aurora”). GEO has taken the position that Plaintiffs are not entitled to 30(b)(6)

   testimony about the merits of this case because they took a previous 30(b)(6) deposition

   during a phase of discovery that the parties agreed, and the Court ordered, would be

   limited to class certification issues. It has therefore refused to designate a 30(b)(6)

   witness absent an order of this Court permitting the deposition. GEO also will not allow

   Plaintiffs to conduct a videotaped inspection of the Aurora facility, citing vague privacy

   and security concerns. Plaintiffs have expressed openness to possible measures to control

   any potential privacy and security risks, but GEO’s vague description of those risks has

   made that engagement impossible.

          Plaintiffs also move for sanctions pursuant to Rule 37(a)(5). After taking the

   position both in negotiations with Plaintiffs and in scheduling orders submitted to this

   Court that it would designate a Rule 30(b)(6) witness during the merits discovery phase

   of the case, GEO has now changed course. GEO cannot use its multiple changes of

   counsel, which have already significantly delayed this litigation, as an excuse to reverse

   positions upon which the Plaintiffs and the Court previously relied, and to keep Plaintiffs

   from obtaining crucial discovery. Because GEO’s abrupt change in position is contrary
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 6 of 31




   to this Court’s prior scheduling orders, and departs from previous agreements with

   counsel, Plaintiffs request that the Court assess sanctions against GEO to compensate

   Plaintiffs for their fees and costs associated with bringing this Motion.

                         FACTUAL AND PROCEDURAL HISTORY

   I.     Pre-Class-Certification Discovery and Discovery Pending the Tenth Circuit’s
          Ruling on GEO’s Rule 23(f) Appeal of Class Certification.

          Since the earliest phases of discovery in this case, the Court’s case management

   plan has contemplated bifurcated class and merits discovery. Plaintiffs filed the

   Complaint on October 22, 2014. ECF No. 1 (Compl.). On September 10, 2015

   (following resolution of GEO’s Motion to Dismiss, see ECF No. 23 (Memorandum

   Opinion & Order dated July 6, 2015)), the parties submitted a joint status report to the

   Court proposing a schedule for discovery and briefing limited to class certification. ECF

   No. 36 (Joint Proposed Schedule). Pursuant to that report, the Court ordered that

   discovery related to class certification issues be completed by December 15, 2015. ECF

   No. 37 (Minute Order re Joint Proposed Schedule). On November 13, 2015, Plaintiffs

   submitted an unopposed motion to extend the class discovery and class certification

   motion deadline, ECF No. 41 (Unopposed Motion for Extension of Time), which the

   Court granted, ordering that discovery related to class certification issues be completed

   by January 26, 2016, and that Plaintiffs’ motion for class certification be filed on or

   before February 26, 2016, ECF No. 42 (Minute Order re Unopposed Motion for

   Extension of Time).




                                                 2
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 7 of 31




          On January 12, 2016, Plaintiffs served GEO with a Notice of Deposition under

   Fed. R. Civ. P. 30(b)(6) (“Original Notice”). Declaration of Alexander Hood in Support

   of Plaintiffs’ Motion to Compel (“Hood Decl.”) ¶ 4, Ex. A (Original Notice). 1 On

   February 10, 2016, Plaintiffs submitted another unopposed motion to extend the class

   discovery and class certification motion deadline for the limited purpose of taking a Rule

   30(b)(6) deposition of GEO, which had been delayed because GEO had refused to attend

   without a protective order in place. ECF No. 46 (Second Unopposed Motion for

   Extension of Time). The Court granted Plaintiffs’ unopposed motion, ordering that

   Plaintiffs would have “up to and including March 31, 2016, for the taking of a 30(b)(6)

   deposition of the defendant” and that the class certification motion deadline would be

   extended to May 6, 2016 accordingly. ECF No. 47 (Minute Order re Second Unopposed

   Motion for Extension of Time).

          GEO objected in January and March 2016 that Plaintiffs’ Original Notice touched

   on individual, rather than pattern and practice, testimony that GEO argued was not

   necessary to class certification (and therefore fell outside the scope of the operative

   scheduling order). See Hood Decl. ¶ 5, Ex. B (March 9, 2016 email from S. Felton). The

   parties conferred by telephone thereafter, and Plaintiffs’ counsel explained that the focus

   of the deposition(s) would be on GEO’s policies and practices for purposes of class

   certification, in keeping with the Court’s order. Id. ¶ 6. In response to GEO’s objections,

   Plaintiffs withdrew the Original Notice and served an Amended Notice on March 9,


   1
         Unless otherwise noted, all exhibits are attached to the Declaration of Alexander
   Hood in Support of Plaintiffs’ Motion to Compel (“Hood Decl.”).

                                                 3
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 8 of 31




   2016, which limited the topics to the existence of “policies and practices.” Id. ¶ 7, Ex. C

   (Amended Notice). Consistent with this agreement, the Amended Notice limited the

   topics to the existence of “policies and practices,” rather than the application of GEO’s

   policies. Compare Ex. A (Original Notice) with Ex. C (Amended Notice).

          Pursuant to this exchange, on March 29, 2016, Plaintiffs deposed GEO’s Rule

   30(b)(6) designees Dawn Ceja and Melody Furst. Hood Decl. ¶ 8. Ms. Furst, who was

   designated for portions of topic 3, 2 was unprepared to testify as to the total compensation

   paid to class members, Ex. D (Furst Tr.) at 15:22-29:18, and as to compensation paid to

   detainees subject to similar policies at other GEO facilities. Id. at 6:4-12.

          On October 26, 2016, GEO’s original counsel, Vaughan & DeMuro, withdrew,

   ECF No. 54 (Order Granting Motion to Withdraw), and another set of counsel, Burns,

   Figa & Will, P.C., appeared, ECF No. 55 (Notice of Entry of Appearance), joining

   Norton Rose Fulbright, who had appeared on July 15, 2015. ECF No. 25 (Notice of

   Entry of Appearance).

          The Court granted Plaintiffs’ motion for class certification on February 27, 2017,

   ECF No. 57 (Order Granting Motion to Certify Class), and the 10th Circuit granted

   GEO’s petition for an interlocutory appeal under Rule 23(f) on April 11, 2017, ECF No.

   63 (Order re Petition for Permission to Appeal). GEO moved to stay discovery pending

   the appeal, which the Court granted in part, staying classwide merits discovery and

   allowing discovery to proceed on an individual basis as to the Named Plaintiffs. ECF

   2
           Topic 3 was noticed as: “Policies and practices regarding the Voluntary Work
   Program (“VWP”) at GEO’s Aurora Detention Facility, over the three years prior to the
   filing of this litigation until now,” and included sub-topics 3(a) through 3(l).

                                                 4
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 9 of 31




   No. 85 (Order Granting in Part and Denying in Part Motion to Stay). On December 15,

   2017, Plaintiffs served a Rule 30(b)(6) notice on GEO as to individual merits discovery

   only (“Individual Merits Notice”). Ex. E (Individual Merits Notice). GEO objected to

   specific 30(b)(6) topics, but did not raise any objection to the Individual Merits Notice

   itself. Hood Decl. ¶ 10. Instead, the parties reached an agreement to reframe certain

   topics and began to try to schedule the deposition. Id. & Ex. F (Feb. 16, 2018 letter from

   E. Stork).

          On February 9, 2018, the Tenth Circuit affirmed class certification. ECF No. 115

   (Order Affirming Class Certification). In the interest of efficiency, Plaintiffs did not

   move forward with the 30(b)(6) deposition as to individual merits discovery. Hood Decl.

   ¶ 11. On February 13, 2018, Magistrate Judge Hegarty ordered the parties to schedule a

   Settlement Conference, ECF No. 117 (Minute Order re Scheduling Settlement

   Conference), which the parties scheduled for May 2, 2018, ECF No. 121 (Minute Order

   Setting Scheduling Conference). The Court extended the parties’ deadline to file a

   stipulated scheduling order for classwide merits discovery during the parties’ settlement

   negotiations, see ECF Nos. 132 (Minute Order Extending Deadline for Scheduling

   Order), 134 (same), and 135 (same), which were unsuccessful.

          On August 22, 2018, the parties filed a stipulated scheduling and discovery order

   for classwide merits discovery. ECF No. 139 (Proposed Scheduling Order). In that

   scheduling order, Plaintiffs stated their intent to notice a 30(b)(6) deposition. Id. at 14.

   GEO did not object to that proposal; to the contrary, the stipulation stated: “The parties

   plan to work cooperatively to schedule a Rule 30(b)(6) deposition of GEO.” Id. at 19.


                                                 5
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 10 of 31




   Two days later, on August 24, 2018, GEO changed counsel yet again, when Greenberg

   Traurig LLP entered an appearance. ECF No. 140 (Notice of Entry of Appearance). The

   parties subsequently filed an updated proposed scheduling order, where Plaintiffs again

   stated their intent to notice a 30(b)(6) deposition and the parties again stated that they

   would work cooperatively to schedule that deposition. ECF No. 146 (Amended Proposed

   Scheduling Order) at 14, 19. After the Court denied GEO’s request to depose absent

   class members, the Court entered the parties’ Amended Stipulated Scheduling and

   Discovery Order. ECF No. 149 (Scheduling Order). Norton Rose withdrew on

   December 17, 2018. ECF No. 161 (Order Granting Motion to Withdraw).

   II.    GEO Refuses to Produce a Rule 30(b)(6) Witness In Merits Discovery.

          On November 2, 2018, in accordance with the stipulated scheduling and discovery

   order, Plaintiffs served an amended Rule 30(b)(6) Notice of Deposition for the purposes

   of merits discovery (“Class Merits Notice”). Ex. G (Class Merits Notice). GEO did not

   raise an objection to this notice from November 2018 through February 2019, during

   which time the parties discussed scheduling the noticed 30(b)(6) deposition. Hood Decl.

   ¶ 12, Ex. H (Jan. 9, 2019 email from N. Beer to Plaintiffs’ counsel). During this same

   time period, the parties also met and conferred several times regarding GEO’s plan to

   search for and produce class merits discovery. Id. ¶ 13 & Ex. I (Jan. 28, 2019 letter from

   N. Beer). GEO represented that it was “reassessing discovery generally in light of the

   current procedural posture of the case,” and would, inter alia, re-run searches of its

   electronically stored information to supplement past productions and conduct future

   discovery. Ex. I at 2 (Jan. 28, 2019 letter from N. Beer).


                                                 6
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 11 of 31




          Then, on March 12, 2019, a fifth law firm, Holland & Knight, made an appearance

   for GEO, ECF No. 164 (Notice of Entry of Appearance), and Greenberg Traurig

   withdrew as counsel, ECF No. 166 (Order Granting Motion to Withdraw. On March 29,

   2019, Plaintiffs reached out to GEO’s new counsel to request that the parties move

   forward with scheduling the 30(b)(6) deposition, with a tentative target date in June 2019.

   Hood Decl. ¶ 14 & Ex. J (Apr. 19, 2019 email from V. Brown). On April 26, 2019, after

   nearly six months of negotiating the scheduling of the 30(b)(6) deposition and well over a

   year after Plaintiffs served the first 30(b)(6) notice as to merits discovery, GEO informed

   Plaintiffs it had reversed course and would not designate a witness. Ex. K (April 26,

   2019 letter from C. Short).

   III.   GEO Refuses to Permit Video Recording of the Aurora Inspection.

          Plaintiffs served their Second Set of Requests for Inspection (“Second RFI”) on

   GEO on November 2, 2018. Ex. O 3 (Second RFI). The Second RFI requested an

   inspection of (1) all facilities used for administrative or disciplinary segregation; (2) all

   housing units occupied by any Plaintiff; (3) any areas where any Plaintiff performed

   work pursuant to the Housing Unit Sanitation Policy; (4) all areas where GEO stored


   3
           Plaintiffs served their First Set of Requests for Inspection (“First RFI”) on GEO
   on July 31, 2015. Ex. L (Plaintiffs’ First Set of Discovery Requests). GEO objected to
   the First RFI, among other reasons, on the basis that it was not relevant to class
   certification discovery. Ex. M (GEO’s Responses and Objections to First Set of
   Discovery Requests). No inspection took place at that time. On December 15, 2017,
   Plaintiffs served a Second RFI on GEO that was limited to Plaintiffs’ individual claims
   only. See ECF No. 149 (Scheduling Order) at 18. Again, no inspection took place, and
   the parties agreed that after Plaintiffs amended their request for inspection for the
   purposes of classwide merits discovery, the parties would work to schedule an inspection
   of Aurora by Plaintiffs’ counsel. Id.

                                                  7
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 12 of 31




   records and/or electronically-stored information. The RFI also requested that the

   inspection be videotaped.

          Over the following months, the parties met and conferred over the scope of the

   RFI. On December 27, 2018, GEO sent Plaintiffs a letter summarizing its position that

   any inspection would have to be approved by and scheduled through ICE. Ex. P (Dec.

   27, 2018 letter from N. Beer) at 1-2. Plaintiffs requested that GEO provide the

   contractual and/or legal basis for its position, and on January 28, 2019, GEO sent a letter

   to Plaintiffs stating that another letter with additional details on the ICE approval process

   was forthcoming. Ex. I (Jan. 28, 2019 letter from N. Beer) at 1.

          Plaintiffs did not receive this letter, or formal responses and objections to the RFI,

   until April 26, 2019, nearly three months later and after a change in GEO’s counsel. Ex.

   K (Apr. 26, 2019 letter from C. Short); Ex. Q (GEO’s Responses and Objections to

   Second RFI). GEO’s response did not identify any specific basis for requiring that an

   inspection be approved by and scheduled through ICE. Ex. K (Apr. 26, 2019 Letter from

   C. Short). Rather, it stated that GEO’s contract with ICE generally restricted the

   improper disclosure of sensitive information, but stated that no information was being

   withheld on that basis. Id. at 1-2. GEO objected that the proposed inspection infringed

   upon the privacy rights and “other statutory, regulatory, and contractually protected rights

   of individuals who are not party to this litigation,” and that due to “privacy and security

   concerns,” photography and videotaping would not be allowed. Id. at 2.




                                                 8
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 13 of 31




   IV.    D. COLO. L. Civ. R. 7.1(a) Statement.

          The parties met and conferred to attempt to resolve their disputes over the issues

   raised in this motion on several occasions, beginning on May 9, 2019. Declaration of

   Michael Scimone in Support of Plaintiffs’ Motion to Compel (“Scimone Decl.”) ¶ 4.

   With respect to the Class Merits Notice, GEO explained that its position was that

   Plaintiffs must seek leave of Court to permit additional Rule 30(b)(6) depositions. Id. ¶

   5. Plaintiffs stated their position that the Court had clearly bifurcated class and merits

   discovery. Id. ¶ 6. As to the inspection, GEO objected to the scope of the inspection

   request and stated its position that it would not permit the inspection to be either

   photographed or videotaped, citing security concerns. Id. ¶ 9. Plaintiffs provided case

   law supporting their position, and the parties agreed that they would continue to negotiate

   what areas of the GEO facility would be subject to inspection in an effort to narrow the

   areas in dispute. Id. ¶¶ 11-12.

          On May 22, 2019, the parties met and conferred again and confirmed that they

   were at an impasse with respect to whether GEO would produce a witness for the Class

   Merits Notice. Id. ¶ 8. With respect to Plaintiffs’ inspection notice, the parties

   exchanged proposals for areas of the facility to be included. GEO informed Plaintiffs

   that it could agree to most of the requested areas, and confirmed that the parties had

   largely reached agreement with respect to the areas for inspection. Id. ¶ 12. Plaintiffs

   expressed their willingness to blur the faces of any detainees who appeared in the

   inspection video and to work with GEO on means to address their safety and security

   concerns, and also reminded GEO of the protective order already in place restricting use


                                                 9
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 14 of 31




   of materials designated “Confidential” or “Highly Confidential” and forbidding their

   disclosure to the public. Id. ¶ 13; see also ECF No. 157 (Amended Stipulated Protective

   Order Concerning Confidential Information). However, GEO maintained the position

   that no video could be recorded due to security concerns (without further elaboration).

   Id. ¶ 14.

                                         ARGUMENT

   I.     GEO Must Designate a Witness or Witnesses in Response to Plaintiffs’ Third
          Amended Rule 30(b)(6) Notice.

          A.     Rule 30(b)(6) Does Not Limit Plaintiffs to One Deposition of GEO.

          GEO’s refusal to produce a Rule 30(b)(6) witness during merits discovery lacks

   any basis in the Federal Rules. Under Rule 30(b)(6), when a party seeking to depose a

   corporation announces the subject matter of the proposed deposition, the corporation

   must designate someone familiar with that subject to testify. See Fed. R. Civ. P. 30(b)(6);

   Starlight Int’l Inc. v. Herlihy, No. 97 Civ. 2329, 186 F.R.D. 626, 638 (D. Kan. Jun. 3,

   1999). The text of the Rule itself contemplates more than one corporate designee, stating

   that “[t]he named organization must then designate one or more officers, directors, or

   managing agents, or designate other persons who consent to testify on its behalf; and it

   may set out the matters on which each person designated will testify.” Fed. R. Civ. P.

   30(b)(6) (emphasis added). Moreover, the drafters of the Federal Rules specifically

   declined to impose Rule 30(a)’s ten-deposition limit on Rule 30(b)(6) depositions, noting

   that “a deposition under Rule 30(b)(6) should, for the purposes of this limit, be treated as




                                                10
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 15 of 31




   a single deposition even though more than one person may be designated to testify.” Fed.

   R. Civ. P. 30 advisory committee’s note to 1993 amendment.

          Leave of court is not required to take a second 30(b)(6) deposition where

   discovery has been bifurcated into different stages. See, e.g., Bestop, Inc. v. Tuffy Sec.

   Prods., Inc., No. 13 Civ. 10759, 2015 WL 5025892, at *1 (E.D. Mich. June 23, 2015)

   (holding that where discovery is bifurcated, failure to depose a 30(b)(6) witness on issues

   pertaining to a later stage of discovery “certainly is not a waiver of a Rule 30(b)(6)

   deposition” on those issues), report and recommendation adopted, No. 13 Civ. 10759,

   2015 WL 5025905 (E.D. Mich. Aug. 25, 2015).

          Even in cases where leave has been required, courts generally grant such leave

   unless: “(i) the discovery sought is unreasonably cumulative or duplicative, or can be

   obtained from some other source that is more convenient, less burdensome, or less

   expensive; (ii) the party seeking discovery has had ample opportunity to obtain the

   information by discovery in the action; or (iii) the proposed discovery is outside the scope

   permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C); see also Foreclose Mgmt. Co.

   v. Asset Mgmt. Holdings, LLC, No. 07 Civ. 2388, 2008 WL 3895474, at *7 (D. Kan. Aug.

   21, 2008) (granting motion for leave to take a second 30(b)(6) deposition where the

   testimony sought “would not be unreasonably cumulative or duplicative and . . . the

   likely benefit of the testimony outweighs any burden or expense the deposition might

   impose”). As discussed further below, the topics on which Plaintiffs seek to depose GEO

   are distinct from previous topics and related to class merits discovery. Further, in this




                                                11
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 16 of 31




   case, the Court has already approved the parties’ scheduling order, which contemplates

   an additional Rule 30(b)(6) deposition. ECF No. 149 (Scheduling Order) at 18.

          B.      GEO is Estopped from Withholding 30(b)(6) Testimony in Classwide
                  Merits Discovery.

          The Rule 30(b)(6) depositions of Ms. Ceja and Ms. Furst took place during a

   phase of discovery that the Court expressly limited to class certification. GEO

   successfully sought to circumscribe the scope of these depositions, and cannot now gain

   an unfair advantage by using that limitation to bar merits discovery outright. Principles

   of judicial estoppel provide that, “[w]here a party assumes a certain position in a legal

   proceeding, and succeeds in maintaining that position, he may not thereafter, simply

   because his interests have changed, assume a contrary position, especially if it be to the

   prejudice of the party who has acquiesced in the position formerly taken by him.” New

   Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quoting Davis v. Wakelee, 156 U.S. 680,

   689 (1895)).

          Courts considering judicial estoppel apply three factors. See Johnson v. Lindon

   City Corp., 405 F.3d 1065, 1069 (10th Cir. 2005). First, whether a party’s position is

   “clearly inconsistent” with its earlier position. Id. (quoting New Hampshire, 532 U.S. at

   750). Second, “whether the party has succeeded in persuading a court to accept that

   party’s earlier position.” Id. Third, “whether the party seeking to assert an inconsistent

   position would derive an unfair advantage or impose an unfair detriment on the opposing

   party if not estopped.” Id. All three of these factors are met here.




                                                12
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 17 of 31




                 i.     GEO’s Current Position is Inconsistent with its Prior
                        Agreements.

          The parties’ intent to limit Plaintiffs’ Amended Notice to class certification

   discovery is evident in the Amended Notice’s text, in the parties’ extensive negotiations

   as to discovery throughout the last three-plus years, and in the scheduling orders

   submitted to and adopted by this Court. The Amended Notice is limited to “policies and

   practices,” because GEO objected to the deposition’s original scope. Hood Decl. ¶ 7. In

   contrast, the Class Merits Notice covers GEO’s “application” of its policies to Class

   Members, including “records and/or logs” of specific “tasks” performed under the

   Housing Unit Sanitation Policy (“HUSP”), the “nature of administrative or disciplinary

   segregation,” as applied, including specific facilities used for segregation, and Class

   Members’ “participation” in the Voluntary Work Program (“VWP”), including “[d]aily

   logs or records . . . relating to time Class Members worked” under the VWP, “[j]ob

   assignments, duties, or tasks” and corresponding “shifts” under the VWP. Compare Ex.

   A (Amended Notice) with Ex. G (Class Merits Notice). As explained further below, the

   Class Merits Notice also contains entirely new topics relevant to merits discovery and

   missing from the Amended Notice. Until recently, GEO had represented consistently to

   both Plaintiffs and the Court that different discovery is required now given the current

   “procedural posture of the case” (i.e., given that a class had been certified and the

   certification affirmed), Ex. I at 2 (Jan. 28, 2019 letter from N. Beer), and that Plaintiffs

   would be entitled to a Rule 30(b)(6) deposition on classwide merits discovery, see ECF

   No. 149 (Amended Stipulated Scheduling and Discovery Order) at 18.



                                                 13
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 18 of 31




                 ii.    GEO Represented to the Court that the Prior Rule 30(b)(6)
                        Depositions Were Limited to Class Certification and the Court
                        Adopted this Position.

          GEO’s actions meet the second prong of the estoppel analysis because the Court

   has adopted GEO’s representation throughout the litigation that Plaintiffs would be

   entitled to a Rule 30(b)(6) deposition on classwide merits issues. The Court relied on this

   position in issuing its scheduling orders. See Johnson, 405 F.3d at 1069; Cuin v. Adams

   Cty. Bd. of Cty. Comm’rs, 2011 WL 3236088, at *2 (D. Colo. July 28, 2011) (plaintiffs

   judicially estopped from seeking additional discovery as to federal claims, where court

   had granted stay of discovery based on parties’ representation that if federal claims were

   dismissed the only remaining issue would be whether the court should exercise

   jurisdiction over state law claims). First, the Court allowed an initial stage of discovery

   focused only on class certification. See ECF No. 37 (Minute Order re Joint Proposed

   Schedule). Second, the Court granted Plaintiffs’ unopposed motion to extend discovery

   to take a Rule 30(b)(6) deposition related to class certification. See ECF No. 47 (Minute

   Order re Second Unopposed Motion for Extension of Time). Third, the Court granted the

   parties’ Amended Stipulated Scheduling and Discovery Order for classwide merits

   discovery on October 3, 2018, ECF No. 149 (Scheduling Order), which specifically

   stated that “Plaintiffs will revise and serve an amended Notice of Deposition pursuant to

   Fed. R. Civ. P. 30(b)(6) related to Plaintiffs’ and the Class claims within thirty (30) days

   of the entry of this Order. The parties plan to work cooperatively to schedule a Rule

   30(b)(6) deposition of GEO,” id. at 18.




                                                14
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 19 of 31




                 iii.    GEO’s Inconsistent Position Prejudices Plaintiffs.

          GEO’s change in position forecloses discovery at the heart of Plaintiffs’ claims.

   Plaintiffs relied on GEO’s representations that previous Rule 30(b)(6) depositions were

   for class certification discovery only, and therefore limited the Amended Notice and their

   questioning of GEO’s witnesses accordingly. Cf. S.M. v. Bloomfield Sch. Dist., No. 16

   Civ. 823, 2017 WL 3159166, at *5 (D.N.M. Jun. 12, 2017) (judicial estoppel more

   difficult to establish where plaintiff had not alleged that she detrimentally relied on

   defendant’s prior inconsistent position). Plaintiffs seek testimony about how GEO’s

   policies under the HUSP were applied, which is relevant to Plaintiffs’ calculations of

   damages based on the hours worked and tasks performed by Class Members. That

   testimony is also relevant to proving that GEO obtained Class Members’ labor “by means

   of force, threats of force, physical restraint, or threats of physical restraint,” or “serious

   harm, or threats of serious harm.” 18 U.S.C. § 1589. Finally, discovery about how the

   VWP was applied is relevant to showing that GEO retained Class Members’ labor under

   unjust circumstances. See Lewis v. Lewis, 189 P.3d 1134, 1145 (Colo. 2008) (“[T]o

   prevail on a claim for unjust enrichment, the plaintiff must show that she conferred a

   benefit on the defendant ‘under circumstances that would make it unjust for defendant to

   retain the benefit without paying.’”).

          The Class Merits Notice also covers additional topics not listed in the Amended

   Notice that are relevant to GEO’s defenses. The Class Merits Notice includes topics

   related to GEO’s communications and agreements with ICE, ICE’s policies and practices

   relating to the HUSP and VWP, and ICE’s Performance Based National Detention


                                                  15
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 20 of 31




   Standards (“PBNDS”). See Ex. G (Class Merits Notice). These topics are relevant to

   GEO’s merits defense that its policies and practices are contractually required by ICE/the

   PBNDS and do not violate the TVPA. See ECF No. 149 (Scheduling Order) at 4-5. The

   Class Merits Notice further includes topics related to the “origins and objectives” of the

   HUSP and VWP and the “costs and benefits” to GEO of using detainee labor under the

   HUSP and VWP. These topics are relevant to damages and restitution, and to whether

   GEO “knowingly” obtained Class Members’ services under the TVPA and whether GEO

   retained the benefit of Class Members’ labor under the VWP under circumstances that

   were unjust, which are merits issues appropriate to the current phase of discovery.

          The Class Merits Notice also covers the method of determining the pay rate for

   VWP participants at Aurora and other GEO facilities, a topic about which GEO did not

   prepare their witness, Ms. Furst, to testify during class certification discovery. See Ex. D

   (Furst Tr.) at 6:4-12. The pay rate at other GEO facilities is relevant to whether GEO

   retained the benefit of Class Members’ labor under the VWP under circumstances that

   were unjust.

          Moreover, GEO is currently in the process of producing documents responsive to

   Plaintiffs’ discovery requests related to the aforementioned merits issues. As noted

   above, GEO has conceded that prior searches were inadequate and that different

   discovery was required given the “procedural posture of the case” (i.e., given that a class

   had been certified and the certification affirmed). Ex. I at 2 (Jan. 28, 2019 letter from N.

   Beer). Plaintiffs should be permitted to depose GEO about these documents, which may

   shed further light on the claims and defenses described above.


                                                16
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 21 of 31




          GEO should not be allowed to derive the benefit of circumscribing previous

   30(b)(6) witnesses’ testimony without having to eventually designate witnesses to testify

   about the ultimate merits of the lawsuit. See Cuin, 2011 WL 3236088 , at *2 (absent

   estoppel, plaintiffs would receive unfair advantage because “had plaintiffs taken their

   current position from the outset, defendants might have preferred that discovery proceed .

   . . so that all the federal claims could be addressed at the same time” on motion to

   dismiss); S.M., 2017 WL 3159166, at *5 (“Judicial estoppel is an equitable doctrine and it

   would not be equitable to allow a defendant to assert facts before one court to promote

   his self-interests . . . and then assert a completely contradictory set of facts to promote

   different self-interests . . . .”); Russo v. Ballard Med. Prods., No. 05 Civ. 59, 2006 WL

   2345868, at *8 (D. Utah Aug. 10, 2006) (where defendant urged court to hold that

   particular disclosure was covered by confidentiality agreement, and plaintiff amended

   complaint in reliance on that position and on holding of the court, defendant could not

   now change positions to seek a “second victory” at the expense of the court and plaintiff).

          Because under Rule 30(b)(6), GEO must designate a witness in response to

   Plaintiffs’ Class Merits Notice, because nothing in the Federal Rules or this Court’s Local

   Rules bars Plaintiffs from conducting multiple Rule 30(b)(6) depositions, and because

   GEO’s refusal to designate a Rule 30(b)(6) witness would allow it to benefit unfairly

   from a new position clearly inconsistent with what it previously represented to the Court

   and to Plaintiffs, the Court should order GEO to designate a Rule 30(b)(6) witness for

   classwide merits discovery.




                                                 17
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 22 of 31




          C.     Plaintiffs Should Be Reimbursed for Attorneys’ Fees and Costs
                 Because GEO’s Position is Patently Inconsistent with its Prior
                 Behavior.

          As Plaintiffs have set forth above, this is now the third set of counsel with whom

   Plaintiffs have negotiated post-class certification discovery, and with each change,

   negotiations have been delayed and GEO’s position has shifted. Now, despite having

   begun negotiations as to the scope of additional 30(b)(6) depositions over a year ago, and

   despite having represented to the Court that it would work cooperatively with Plaintiffs to

   schedule such depositions, GEO has changed its position once again, leaving Plaintiffs

   with no choice but to expend time and resources moving to compel. Accordingly,

   Plaintiffs request that the Court reimburse Plaintiffs for their fees and costs associated

   with bringing this Motion to Compel. Fed. R. Civ. P. 37(b)(2)(C) (the court “must order

   the disobedient party, the attorney advising that party, or both to pay the reasonable

   expenses, including attorney’s fees, caused by the failure” to obey a court order). “Rule

   37 sanctions must be applied diligently both ‘to penalize those whose conduct may be

   deemed to warrant such a sanction, [and] to deter those who might be tempted to such

   conduct in the absence of such a deterrent.’” Roadway Exp., Inc. v. Piper, 447 U.S. 752,

   763-64 (1980) (quoting National Hockey League v. Metropolitan Hockey Club, 427 U.S.

   639, 643 (1976)); see also Centennial Archaeology, Inc. v. AECOM, Inc., 688 F.3d 673,

   682-83 (10th Cir. 2012). Such sanctions are appropriate here.




                                                18
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 23 of 31




   II.    The Importance of a Videotaped Site Inspection Outweighs the Burden to
          GEO.

          A.     Courts Balance the Burden of Complying with a Discovery Request
                 Against the Benefit to the Requesting Party.

          GEO has no valid basis to oppose Plaintiffs’ requested inspection. Pursuant to

   Rule 26, information is discoverable “regarding any nonprivileged matter that is relevant

   to any party’s claim or defense and proportional to the needs of the case.” Carmody v.

   Mikesell, No. 16 Civ. 2603, 2017 WL 5191802, at *2 (D. Colo. Nov. 9, 2017). Site

   inspections are contemplated by Fed. R. Civ. P. 34(a)(2), which provides that a request

   “to permit entry onto designated land or other property possessed or controlled by the

   responding party, so that the requesting party may inspect, measure, survey, photograph,

   test, or sample the property or any designated object or operation on it” is within the

   scope of the discovery allowed under Rule 26. Inspections are typically allowed where

   “the specific location relates to the subject matter of the cause of action.” Welzel v.

   Bernstein, No. 03 Civ. 1887, 233 F.R.D. 185, 186 (D.D.C. Dec. 30, 2005) (collecting cases

   and granting motion to compel inspection and allowing photographs or video).

          Parties may videotape site inspections “if the benefit of the videotape to the

   inspecting party outweighs the burden on the inspected party.” Wilson v. Wal-Mart

   Stores, Inc., No. 15 Civ. 1791, 2016 WL 526225, at *2 (D. Nev. Feb. 9, 2016); E.E.O.C.

   v. BNSF Ry. Co., No. 12 Civ. 2634, 2014 WL 172141, at *4 (D. Kan. Jan. 15, 2014)

   (permitting videotaped site inspection in ADA discrimination case); Lujan v. Exide

   Techs., No. 10 Civ. 4023, 2011 WL 1594952, at *6 (D. Kan. Apr. 27, 2011) (permitting

   videotaped inspection of work site in injury case). “[T]he fact that an objecting party


                                                19
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 24 of 31




   may have to spend considerable time, effort and expense to respond, or that it may

   interfere with business operations, is not alone a good reason for barring discovery.”

   Green Const. Co. v. Kan. Power & Light Co., No. 87 Civ. 2070, 1988 WL 360149, at *2

   (D. Kan. Dec. 29, 1988). Rather, the court “must balance the burden on the producing

   party against the benefit of the discovering party for the information.” Id. (citing Rich v.

   Martin Marietta Corp., 522 F.2d 333 (10th Cir. 1975)).

          B.     A Videotaped Inspection is Key to Plaintiffs’ Ability to Prove their
                 Claims.

          Here, an accurate visual representation of the Aurora facility’s layout will assist

   Plaintiffs in proving two merits issues in this case. First, Plaintiffs allege and will seek to

   prove at trial that the vast majority of the uncompensated work Class Members

   performed under the HUSP falls outside of the personal housekeeping work sanctioned

   by the PBNDS. See ECF No. 49 (Motion to Certify Class) at 4. The PBNDS only

   requires detainees to “maintain their immediate living areas in a neat and orderly manner

   by: 1. making their bunk beds daily; 2. stacking loose papers; 3. keeping the floor free of

   debris and dividers free of clutter; and 4. refraining from hanging/draping clothing,

   pictures, keepsakes, or other objects from beds, overhead lighting fixtures or other

   furniture.” Id. at 4-5. Plaintiffs will show that detainees are required to “sweep and mop

   floors, clean windows and divider walls, clean and scrub sinks, toilets and showers,

   empty and wash trash receptacles, wipe down equipment surfaces, wipe down mattresses

   and pillows, and clean up dining areas and common rooms after meals,” and that this

   requirement violates the PBNDS. Id. at 5. The layout of and flow between detainee



                                                 20
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 25 of 31




   living and recreation areas, including bunks, restrooms, showers, dining areas, and

   common rooms, as well as how detainees use these areas, will show that the HUSP

   includes cleaning responsibilities far in excess of the PBNDS.

          Second, Plaintiffs allege and will seek to prove that GEO’s use of solitary

   confinement and the threat of solitary confinement to compel cleaning under the HUSP

   violates the forced labor provisions of the TVPA. ECF No. 49 (Motion to Certify Class)

   at 6-7. A violation of the TVPA requires, inter alia, a showing that labor or services

   were obtained by means of force; physical restraint; serious harm; or threats of force,

   physical restraint, or serious harm. 18 USC § 1589(a). To prove this violation, Plaintiffs

   will present evidence about conditions of solitary confinement at Aurora, including the

   size and state of the cells where detainees were housed for punishment.

          C.     GEO’s Privacy and Security Concerns Are Manageable.

          GEO’s position that videotaping the inspection creates insurmountable privacy

   and security concerns is unsupported and outweighed by the importance of such footage

   to Plaintiffs’ case. See, e.g., Nourse v. Cty. of Jefferson, No. 17 Civ. 807, 2018 WL

   6444226, at *1 (N.D.N.Y. Dec. 10, 2018) (granting motion to compel inspection and take

   photographs of jail because “any burden would not constitute an undue burden that

   outweighs the clear relevance of such a visit”). To address GEO’s privacy concerns,

   Plaintiffs have offered to blur out the faces and other identifying details of any detainees

   who appear in any video. Courts have held that this alleviates privacy concerns in

   comparable cases. See, e.g., Dang by & through Dang v. Eslinger, No. 14 Civ. 37, 2015

   WL 13655675, at *4 (M.D. Fla. Jan. 20, 2015) (calling the plaintiff’s offer to conceal the


                                                21
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 26 of 31




   faces of inmates caught on camera during a videotaped jail inspection a “sensible

   resolution” of the jail’s privacy concerns); Am. Civil Liberties Union v. Dep't of Def., No.

   04 Civ. 4151, 389 F. Supp. 2d 547, 571 (S.D.N.Y. Sept. 29, 2005) (holding that redacted

   photographs of Department of Defense detainees at Abu Ghraib prison do not represent a

   “cognizable invasion of personal privacy” (internal quotation marks omitted)). This is

   particularly true in light of the robust protective order in place in this case. See ECF No.

   157 (Amended Stipulated Protective Order Concerning Confidential Information); Dang,

   2015 WL 13655675, at *5 (“[C]onfidentiality is not a basis for withholding

   [discoverable] information . . . if it can be protected by a protective order . . . restricting

   access to [that] information.” (quoting Covad Commc’ns Co. v. Revonet, Inc., 258 F.R.D.

   5, 11 (D.D.C. 2009)); see also Nourse, 2018 WL 6444226, at *1 (“A protective order, for

   example, can limit access to any photographs to counsel and any retained experts.”).

          Furthermore, as the Court in Dang observed, “[m]any jails and prisons have

   allowed members of the news media to enter their facilities to film and take

   photographs.” 2015 WL 13655675, at *4 (providing examples of maximum-security

   prisons that have allowed videotaping). Indeed, GEO immigration facilities have allowed

   outside visitors from the media. See, e.g., Ex. R (Yahoo! News article titled, “Internal

   review of detainee death reveals medical neglect at a Denver immigration jail,” dated

   May 19, 2019, available at https://news.yahoo.com/internal-review-reveals-medical-

   neglect-at-a-denver-immigration-jail-172814367.html?soc_src=hl-viewer&soc_trk=tw,

   and showing photos inside GEO facilities taken during “media tour[s]” of the facilities).

   This is because “[a] visit by an outsider, even one armed with a camera, need not create


                                                  22
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 27 of 31




   an unbearable or unmanageable security problem for a correctional institution.” Dang,

   No. 14 Civ. 37, 2015 WL 13655675, at *4.

                                       CONCLUSION

         For the reasons set forth above, Plaintiffs respectfully request that the Court (1)

   compel GEO to produce a witness or witnesses in response to Plaintiffs’ Class Merits

   Notice dated November 2, 2018 on a date mutually agreed to by the parties following

   production of relevant documents; (2) permit inspection of Aurora with video recording;

   and (3) order GEO to pay the Class’s costs and fees associated with bringing this motion.


   Dated this 30th day of May, 2019.


   Respectfully submitted,

   OUTTEN & GOLDEN LLP


   By: s/ Michael J. Scimone
   Michael J. Scimone
   Ossai Miazad
   Elizabeth Stork
   685 Third Avenue, 25th Floor
   New York, NY 10017
   Telephone: (212) 245-1000
   mscimone@outtengolden.com
   om@outtengolden.com
   estork@outtengolden.com

   David Lopez
   OUTTEN & GOLDEN LLP
   601 Massachusetts Avenue NW
   Second Floor West Suite
   Washington, DC 20001
   Telephone: (202) 847-4400
   pdl@outtengolden.com


                                               23
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 28 of 31




   Rachel Dempsey
   Adam Koshkin
   OUTTEN & GOLDEN LLP
   One California Street, 12th Floor
   San Francisco, CA 94111
   Telephone: (415) 638-8800
   Facsimile: (415) 638-8810
   E-Mail: rdempsey@outtengolden.com
   E-Mail: akoshkin@outtengolden.com

   Alexander Hood
   David Seligman
   Andrew Schmidt
   Juno Turner
   TOWARDS JUSTICE
   1410 High St., Suite 300
   Denver, CO 80218
   Telephone: (720) 441-2236                     .
   alex@towardsjustice.org
   david@towardsjustice.org
   andy@towardsjustice.org
   juno@towardsjustice.org

   R. Andrew Free
   LAW OFFICE OF R. ANDREW FREE
   P.O. Box 90568
   Nashville, TN 37209
   Telephone: (844) 321-3221
   andrew@ImmigrantCivilRights.com

    Brandt Milstein
    MILSTEIN LAW OFFICE
    1123 Spruce Street
    Boulder, CO 80302
    Telephone: (303) 440-8780
    brandt@milsteinlawoffice.com

    Andrew Turner
    THE KELMAN BUESCHER FIRM
    600 Grant St., Suite 450
    Denver, CO 80203
    Telephone: (303) 333-7751

                                       24
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 29 of 31




   aturner@laborlawdenver.com

   Hans Meyer
   MEYER LAW OFFICE, P.C.
   P.O. Box 40394
   Denver, CO 80204
   Telephone: (303) 831-0817
   hans@themeyerlawoffice.com

   Counsel for Plaintiffs




                                       25
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 30 of 31




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of May, 2019, a true and correct copy of the

   foregoing MOTION TO COMPEL was electronically filed with the Clerk of the Court

   using the CM/ECF electronic filing system, which will send notification to all counsel of

   record.



                                                   s/ Michael J. Scimone
                                                     Michael J. Scimone




                                              26
Case 1:14-cv-02887-JLK-MEH Document 181 Filed 05/30/19 USDC Colorado Page 31 of 31




                                     Certification of Counsel

          Pursuant to Fed. R. Civ. P. 37(a)(1), D. Colo. Civ. L.R. 7.1.A, and this Court’s

   Admonition, I hereby certify on behalf of Class Counsel that counsel have in good faith

   conferred with counsel for GEO in an effort to obtain the requested discovery without

   court intervention. Class Counsel exchanged several emails and conducted substantive

   telephone conferrals on or about May 9, 2019 and May 22, 2019 in an effort to resolve

   the parties’ dispute, but to no avail.

                                                    s/ Michael J. Scimone
                                                      Michael J. Scimone




                                               27
